In a divorce action, plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Linakis, J.), dated January 28, 1981, as denied his pretrial motion insofar as it was for a psychiatric examination of the parties and the issue of the marriage. Order affirmed, insofar as appealed from, with $50 costs and disbursements. The parties are directed to proceed to trial as expeditiously as possible. Plaintiff has not met his burden of *845proving that the parties’ mental conditions are in controversy (see Koump v Smith, 25 NY2d 287, 300). This is especially true where, as here, a matrimonial action is involved. There are no compelling circumstances which mandate the relief requested. Gulotta, J.P., Cohalan, O’Connor and Bracken, JJ., concur.